PER CURIAM.
Appellant was charged by information, tried before the court without a jury, and found guilty of unlawfully and feloniously breaking and entering a building located in Dade County, Florida with intent to commit a felony, to wit: grand larceny. The building concerned was a public school. Appellant was sentenced to one year in the county jail. On this appeal, the point presented urges that the trial court erred in denying defendant’s motions for judgment of acquittal because the evidence was circumstantial and failed to exclude every reasonable hypothesis of innocence. We have examined the record and find that the evidence is only partially circumstantial, and that the proof of defendant’s guilt is clear and convincing. No reasonable hypothesis consistent with a judgment of acquittal exists.
Affirmed.